UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6100



CHRISTOPHER LASTER,

                                            Petitioner - Appellant,

          versus


B. G. COMPTON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-03-763-7)


Submitted:   April 15, 2004                 Decided: April 22, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Laster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Christopher      Laster,    a    federal       prisoner,    appeals     the

district court’s order denying relief on his petition filed under

28   U.S.C.   §   2241     (2000)    and     his     subsequent       motion      for

reconsideration.      We    have    reviewed       the    record     and   find    no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.    See Laster v. Compton, No. CA-03-763-7 (W.D. Va.

Nov. 18, 2003; Dec. 8, 2003).             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                     - 2 -